Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 1 of 61

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA JUN 20 2014

 

 

Case number (if known) Chapter you are filing under: “ark, U.S. Ban!
Wi Chapter 7 Middio District ue .
Pampa Divisios.

0 Chapter 11
D Chapter 12

C) Chapter 13 O Check if this an
amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12117

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Identify Yourself Ff IGES @ 9

About Debtor 1: ee -. About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Your full name

Write the name thatison Santiago

 

 

 

 

 

 

your government-issued First name : First name

picture identification (for :

example, your driver's Ezequiel

license or passport). Middle name “Middle name

Bring your picture G

: Oa onzalez

identification to your

meeting with the trustee. Last name and Suffix (Sr., Jr., Il, Ill) Last name and Suffix (Sr., Jr., Il, Ill)

 

 

2. All other names you have
used in the last 8 years

Include your married or
maiden names.

 

 

3. Only the last 4 digits of
your Social Security
number or federal XXX-xx-5198
Individual Taxpayer
Identification number
(ITIN)

 

& 335. D0

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 2 of 61

Debtor 1

Santiago Ezequiel Gonzalez

 

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

 

Case number (if known)

 

 

 

 

 

 

 

 

About Debtor 1:

 

 

 

 

 

 

HB | have not used any business name or EINs.

 

 

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

 

CI have not used any business name or EINs.

 

Business name(s)

 

Business name(s)

 

EINs

 

EINs

 

5. Where you live

1100 Martinique Drive, Apt. 103
Winter Haven, FL 33884

If Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

Polk

Number, Street, City, State & ZIP Code

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

 

County

If Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this

mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

M Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

O | have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

Check one:

O

Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

| have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 3 of 61

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)

 

 

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under
MI Chapter 7
O Chapter 11
O Chapter 12

O Chapter 13

 

8. Howyouwill pay the fee | will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

[] [need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in installments (Official Form 103A).

O__ I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). if you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for HENo
bankruptcy within the ,
last 8 years? CT Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy HNo
cases pending or being /
filed byaspouse whois [1 Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your OONo. Go to line 12.
residence?
' Hl Yes. Has your landlord obtained an eviction judgment against you?

H No. Go to line 12.

oO Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
bankruptcy petition.

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 4 of 61

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)

 

 

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor
of any full- or part-time WE No. Go to Part 4.
business?

O Yes. Name and location of business

A sole proprietorship is a
business you operate as Name of business, if any
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

 

 

If you have more than one Number, Street, City, State & ZIP Code

sole proprietorship, use a
separate sheet and attach
it to this petition. Check the appropriate box to describe your business:

 

oO Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
oO Stockbroker (as defined in 11. U.S.C. § 101(53A))
oO Commodity Broker (as defined in 11 U.S.C. § 101(6))
oO None of the above
13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
Chapter 11 of the deadlines. \f you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 11 U.S.C. 1116(1)(B).
debtor?
MNo | am not filing under Chapter 11.
For a definition of small ,
business debtor, see 11 CONo. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code
Cl Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Doyou ownorhave any Mino.
property that poses or is
alleged to pose athreat (1 Yes.
of imminent and What is the hazard?

 

identifiable hazard to

public health or safety?

Or do you own any ; ; a
property that needs If immediate attention is
immediate attention? needed, why is it needed?

 

For example, do you own

perishable gocds, or

livestock that must be fed, Where is the property?
or a building that needs

urgent repairs?

 

Number, Street, City, State & Zip Code

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 5 of 61

Debtor 1

Santiago Ezequiel Gonzalez

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
So, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:
You must check one:

Case number (if known)

 

 

 

| received a briefing from an approved credit |
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit O
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling O
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

lam not required to receive a briefing about oO
credit counseling because of:

0 __siIncapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

0 SOD isability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

Ol séActive duty.
lam currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

! received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment pian, if
any.

I certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit
counseling because of:

C]_sIncapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

O_sDisability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

O] Active duty.
| am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 6 of 61

Debtor 1

Santiago Ezequiel Gonzalez

Case number (if known)

 

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

D1 No. Go to line 16b.

lM Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C1 No. Go to line 16c.

OC Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

CINo. | am not filing under Chapter 7. Go to line 18.

yes | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
"are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses MNo
are paid that funds will
be available for 0 Yes
distribution to unsecured
creditors?
18. How many Creditorsdo i 1_49 0 1,000-5,000 C1] 25,001-50,000
YoU gotimate thatyou => 50-99 1 5001-10,000 C1 50,001-100,000
CO 100-199 0 10,001-25,000 0 More than100,000
O 200-999
19. How much do you I $0 - $50,000 CD $1,000,001 - $10 million CZ $500,000,001 - $1 billion

estimate your assets to
be worth?

CF $50,001 - $100,000
C1 $100,001 - $500,000
C0 $500,001 - $1 million

DO $10,000,001 - $50 million
0 $50,000,001 - $100 million
C1 $100,000,001 - $500 million

U1 $1,000,000,001 - $10 billion
Oo $10,000,000,001 - $50 billion
0 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Hl s0 - $50,000

O $50,001 - $100,000
0 $100,001 - $500,000
C] $500,001 - $1 million

OC $1,000,001 - $10 million

C1 $10,000,001 - $50 million
0 $50,000,001 - $100 million
CD $100,000,001 - $500 million

C $500,000,001 - $1 billion

Oo $1,000,000,001 - $10 billion
O $10,000,000,001 - $50 billion
0 More than $50 billion

 

cea Sign Below

 

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a

bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571,

 

 

Santiago Ezeqdiel Gonzalez Signature of Debtor 2

Signature of Debtor 1

Executed on MOG [18 / 20149
MM/DD/YYYY

Executed on

 

MM /DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 7 of 61

 

 

 

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)
For your attorney, if you are |, the attorney for the debtor(s) named in this petition, declare that { have informed the debtor(s) about eligibility to proceed
represented by one under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter

for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the
an attorney, you do not need schedules filed with the petition is incorrect.
to file this page.

 

 

 

 

 

Date
Signature of Attorney for Debtor MM /DD/YYYY
Printed name
Firm name
Number, Street, City, State & ZIP Code
Contact phone Email address

 

 

 

Bar number & State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 8 of 61

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)

 

 

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
bankruptcy without an people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
attorney financial and legal consequences, you are strongly urged to hire a qualified attorney.

If you are represented by an To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or

attorney, you do not needto _inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,

file this page. pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
0 No

yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

01 No

lM Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
DOONo

@ ves Name of Person Katherine M. Workman

 

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. | have read and understood
this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do

not properly handle aE
Santiago Ezequiel Gonzalez Signature of Debtor 2

Signature of Debtor 1

 

 

 

 

 

 

 

pate f) 06 /13 / 2019 Date
MM/DD/YYYY MM /DD/ YYYY
Contact phone (863) 332-4489 Contact phone
Cell phone (863) 332-4489 Cell phone
Email address santiagoegonzalez47@gmail.co Email address
m

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 9 of 61

Fill in this information to identify your case:

Debtor 1 Santiago Ezequiel Gonzalez
First Name Middie Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: | MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B...........ccccccssssccsssscssssssssssssscsssssssssssssssssssssssestvsesssessssesssssesesereee $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B..........cccccccccesesscccsscecsovscssceccacvavecveessseacssaceccsenacauaesss $ 1,430.00
1c. Copy line 63, Total of all property on Schedule A/B.............cccecscsssssssesesecscececesesesssssecsuscessessvavssssvacsenseevevenerceraesenes $ 1,430.00

Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F........cccccccccccccccccseseeees $ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6} of Schedule E/F...........ccceccceceee $ 46,721.03

 

Your total liabilities | $ 46,721.03

 

 

 

Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule fo.....0......cccccccccssessecececsescescsscesssesesscccecescecscsesessesevasece $ 2,459.32

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22 Of SCHECUIC Jio.cccccccccceccccccssescsssstssscececescevevecsaracassetstsseneeseseses $ 2,425.00

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
(1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 10 of 61

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form

 

   

 

 

 

 

 

 

 

 

122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. 3,222.85
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) $ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 11 of 61

Fill in this information to identify your case and this filing:

 

 

 

Debtor 1 Santiago Ezequiel Gonzalez

First Name Middie Name Last Name
Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number O Check if this is an
: amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

ll No. Go to Part 2.
C Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

HNo
OC Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
C2 Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that mumber here...........cssccssecsesseesenseesenseeseeseesaeseesaseeerserensneensanaee => $0.00

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct-secured
claims.or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

ONo
@ Yes. Describe.....

 

3 lamps, desk, chair, microwave, cookware, dishes, utensils, and a
bed $440.00

 

 

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

ONo

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 12 of 61

Debtor 1 Santiago Ezequiel Gonzalez Case number (if known)

Ml Yes. Describe...

 

Television, laptop and printer | $330.00

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
MNo
Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

HNo
0 Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MNo
OO Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

HNo
0 Yes. Describe.....

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

HNo
OC Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

’ [INo
M Yes. Describe...

 

Dog $0.00

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list
BNo

QO Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here .............:c:ccccsssssssssesssesssesscesseseseenensanees $770.00

 

 

 

 

Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not. deduct secured
claims or-exemptions.

 

16. Cash .
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

MNo
DD YeS oie escscseessssessssesecsvsucsvenssvenssssavsnsavessevensetsucavsaversesssersevansesevsnserseveee

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

CI No
EE Institution name:
Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 13 of 61

 

 

 

 

 

 

 

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)
17.1. Checking account GTE Federal Credit Union $50.00
17.2. Savings account GTE Federal Credit Union $5.00
17.3. Checking account Bank of America $100.00
17.4. Savings account Orlando Federal Credit Union $5.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HNo
OD yes... Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

HNo

[] Yes. Give specific information about them..........0.0......
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

MNo

O Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HNo

0 Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
CNo

Myes............ Institution name or individual:

Apartment deposit $500.00

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

HM No
OO Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HNo
DO vYes............. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HI No
O Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Hi No

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1896-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 14 of 61

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)

 

O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HE No
C] Yes. Give specific information about them...

Money.or property owed-to you? Current value of the
portion. you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
HNo
O Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HI No
C0 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

HNo
0 Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

HNo

C Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

MI No
O Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HNo
0 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
MNo
CO Yes. Describe each claim.........

35. Any financial assets you did not already list
MNo
0 Yes. Give specific information.

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here.............:ccsscccssscccsscssenseesesserserscescessesaesarsatssteseeanestesaenatessrateanennsenene $660.00

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
Hl No. Go to Part 6.

Dyes. Go to line 38.

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 15 of 61

Debtor 1 Santiago Ezequiel Gonzalez Case number (if known)

 

izisacme Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
IB No. Go to Part 7.
D Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

Bi No
D Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here. ..............c:secccsseeeseeeee $0.00

 

 

 

List the Totals of Each Part of this Form

 

 

 

 

 

 

 

55. Part 1: Total real estate, Lime 2 ...........cssccessssesessessceseeeessenonceanseseanseseaneceeaneeseansesnaesestaneceranseeranseananseaeaeseneaeaes $0.00

56. Part 2: Total vehicles, line 5 $0.00

57. Part 3: Total personal and household items, line 15 $770.00

58. Part 4: Total financial assets, line 36 $660.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $1,430.00 Copy personal property total $1,430.00

63. Total of all property on Schedule A/B. Add line 55 + line 62 $1,430.00
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 16 of 61

Fill in this information to identify your case:

 

 

 

Debtor 1 Santiago Ezequiel Gonzalez

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) OO Check if this is an

amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 419

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
MM You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
2 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property : portion you own: a ; S
= = Copythe value from Check only one box for each exemption.

es Se Schedule A/B
3 lamps, desk, chair, microwave, $440.00 $440.00 ‘Fila. Stat. Ann. § 222.25(4)
cookware, dishes, utensils, and a Sa —_s T_T
bed 1 100% of fair market value, up to
Line from Schedule A/B: 6.1 any applicable statutory limit
Television, laptop and printer $330.00 $330.00 ‘Fila. Stat. Ann. § 222.25(4)

Line from Schedule A/B: 7.1

O 100% of fair market value, up to
any applicable statutory limit

 

Dog $0.00 @ $0.00 ‘Fila. Stat. Ann. § 222.25(4)
Line from Schedule A/B: 13.1 ee

O 100% of fair market value, up to
any applicable statutory limit

 

Checking account: GTE Federal $50.00 $50.00 ‘Fila. Stat. Ann. § 222.25(4)
Credit Union San OO
Line from Schedule A/B: 17.1 O 100% of fair market value, up to

any applicable statutory limit

 

Savings account: GTE Federal Credit $5.00 $5.00 ‘Fila. Stat. Ann. § 222.25(4)
Union —_ Sa
Line from Schedule A/B: 17.2 O 100% of fair market value, up to

any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 17 of 61

Debtor1 Santiago Ezequiel Gonzalez

Case number (if known)

 

Brief description of the property and line on Current value of the

Amount of the exemption you claim

 

Specific laws that allow exemption

 

 

Schedule A/B that lists this property portion you own : ee :
Copy the value from Check only one box for each exemption.
Schedule A/B Eo
Checking account: Bank of America $100.00 $100.00 ‘Fla. Stat. Ann. § 222.25(4)
Line from Schedule A/B: 17.3 anaes
OC 100% of fair market value, up to
any applicable statutory limit
Savings account: Orlando Federal $5.00 $5.00 ‘Fila. Stat. Ann. § 222.25(4)
Credit Union TT
Line from Schedule A/B: 17.4 O 100% of fair market value, up to
any applicable statutory limit
Apartment deposit: $500.00 $500.00 ‘Fla. Stat. Ann. § 222.25(4)
Line from Schedule A/B: 22.1 = q

100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Mm No
Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
Ol No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2 of 2
Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 18 of 61

Fillin this information to identify your case:

Debtor 1 Santiago Ezequiel Gonzalez
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?
HH No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
OD Yes. Fill in all of the information below.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 19 of 61

Fill in this information to identify your case:

Debtor 1 Santiago Ezequiel Gonzalez

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

MIDDLE DISTRICT OF FLORIDA

United States Bankruptcy Court for the:

 

Case number
(if known)

 

1] Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

HE ho. Go to Part 2.
oO Yes.

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

CI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
a Yes.
4. List all of your nonpriority unsecured claims in.the alphabetical order of the creditor who holds each claim. if a-creditorhas more than one nonpriority

unsecured claim, list the creditor separately for each claim. For each claim listed: identify what type of claim it is. Do not list claims already included in Part 1. lf more
than one creditor holds a particular claim, list the other creditors in-Part 3.If you have more than three nonpriority unsecured claims fill-out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
44 Bay Care Health Systems Last 4 digits of account number 9409 $3,209.69
Nonpriority Creditor's Name
2985 Drew Street When was the debt incurred? Uncertain Date
Clearwater, FL 33759
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only Oo Contingent
0 bDebtor 2 only 0 unliquidated
CZ Debtor 1 and Debtor 2 only Oo Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1] student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no O Debts to pension or profit-sharing plans, and other similar debts
O Yes Ml other. specify Medical Bills
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 15

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

46152 Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 20 of 61

Debtor 1 Santiago Ezequiel Gonzalez

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42 Bay Care Health Systems Last 4 digits of account number 5602 $200.00
Nonpriority Creditor's Name
2985 Drew Street When was the debt incurred? Uncertain Date
Clearwater, FL 33759
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
BB bebtor 1 only D Contingent
O Debtor 2 only DO unliquidated
OD Debtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C) student loans
debt CJ Obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno CJ Debts to pension or profit-sharing plans, and other similar debts
O Yes MM other. Specify Medical Bills

4.3 Brett Gray Last 4 digits of account number $2,700.00
Nonpriority Creditor's Name
307 Vaniman Avenue When was the debt incurred? Uncertain Date
Winter Haven, FL 33880
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
Wl bebtor 4 only 0 Contingent
O Debtor 2 only Oo Unliquidated
CZ Debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this ciaim is for a community C Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OD pebts to pension or profit-sharing plans, and other similar debts
O Yes MI other. Specify Personal loan

44 BrightHouse Network/Spectrum Last 4 digits of accountnumber 3068 $380.75
Nonpriority Creditor's Name
P. O. Box 790450 When was the debt incurred? Uncertain Date
Saint Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 4 only D1 contingent
O Debtor 2 only D Unliquidated
C Debtor 1 and Debtor 2 only | Disputed
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community CI student loans
debt CD obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No DO Debts to pension or profit-sharing plans, and other similar debts
CI Yes Ml other. Specify Cable bill

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 15

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 21 of 61

Debtor 1 Santiago Ezequiel Gonzalez

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45 BrightHouse Network/Spectrum Last 4 digits of accountnumber 6208 $45.97
Nonpriority Creditor's Name
P. O. Box 790450 When was the debt incurred? Uncertain Date
Saint Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
H bebtor 1 only Cc Contingent
D1 Debtor 2 only DO unliquidated
DO Debtor 1 and Debtor 2 only Oo Disputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a. community C1 student ioans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No O Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify Cable bill

46 Capital One Last 4 digits of account number 8772 $431.35
Nonpriority Creditor's Name
P. O. Box 60599 When was the debt incurred? Uncertain Date
City of Industry, CA 91716
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi pebtor 1 only D Contingent
D Debtor 2 only C) Unliquidated
OQ Debtor 1 and Debtor 2 only Oo Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1) student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno O pebts to pension or profit-sharing plans, and other similar debts
O Yes I other. Specify Credit Card

47 Capital One Auto Finance Last 4 digits of account number 3384 $6,667.56
Nonpriority Creditor's Name
7933 Preston Road When was the debt incurred? Uncertain Date
Plano, TX 75024
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HH pebtor 1 only Oo Contingent
D debtor 2 only 0 Unliquidated
C Debtor 1 and Debtor 2 only 0 Disputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student toans
debt 0 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No O pDetts to pension or profit-sharing plans, and other similar debts

= 2017 Nissan Sentra
C1 Yes Other. Specify (Voluntary repossession)
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 15

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 22 of 61

Debtor 1 Santiago Ezequiel Gonzalez

[ae |

Case number (if known)

 

Chase Bank Recovery Dept.

Nonpriority Creditor's Name
953 E 12400 S
Building 370
Draper, UT 84020

 

Number Street City State Zip Code

Who incurred the debt? Check one.

Wi pebtor 1 only

D debtor 2 only

(1 Debtor 1 and Debtor 2 only

CZ At least one of the debtors and another

DC Check if this claim is for a community
debt

Is the claim subject to offset?

Hino
D Yes

 

Last 4 digits of account number 0000 $1,282.74

When was the debt incurred? Uncertain Date

 

As of the date you file, the claim is: Check all that apply

O Contingent
D1 unliquidated

| Disputed
Type of NONPRIORITY unsecured claim:

C] student loans

D0 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CZ debts to pension or profit-sharing plans, and other similar debts

MI other. Specify Overdraft and fees

 

 

Credit One Bank
Nonpriority Creditor's Name

P. O. Box 60500
City of Industry, CA 91716

 

Number Street City State Zip Code
Who incurred the debt? Check one.

WH pebtor 1 only

D Debtor 2 only

O Debtor 1 and Debtor 2 only

1 At least one of the debtors and another

CO Check if this claim is for a community
debt

Is the claim subject to offset?

HNo
CO Yes

Last 4 digits of accountnumber 7476 $458.58

 

When was the debt incurred? Uncertain Date

As of the date you file, the claim is: Check all that apply

Oo Contingent
C unliquidated

1 Disputed
Type of NONPRIORITY unsecured claim:

OD Student foans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

BB other. Specify Credit Card

 

 

 

 

 

Crest Financial

 

Nonpriority Creditor's Name
953 E 12400 S
Draper, UT 84020

 

Number Street City State Zip Code
Who incurred the debt? Check one.

HF bebtor 1 only

DO pebtor 2 only

D1 Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

O check if this claim is for a community
debt
Is the claim subject to offset?

Bno
OC Yes

Last 4 digits of account number 4941 $1,389.22

When was the debt incurred? Uncertain Date

 

As of the date you file, the claim is: Check all that apply

D Contingent
D unliquidated

CO Disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

M@ other. Specify Installment loan

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 15

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 23 of 61

Debtor 1 Santiago Ezequiel Gonzalez

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

41

1 FDOT Last 4 digits of account number 5376 $62.03
Nonpriority Creditor's Name
P. O. Box 71237 When was the debt incurred? Uncertain Date
Charlotte, NC 28272
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 1 only Oo Contingent
O Debtor 2 only oO Unliquidated
0 Debtor 4 and Debtor 2 only Oo Disputed
OD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OC check if this claim is for a community C1 student loans
debt CZ Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CZ Debts to pension or profit-sharing plans, and other similar debts
C1 Yes other. Specify Unpaid toll fees

41

2 FDOT Last 4 digits of account number 4842 $797.67
Nonpriority Creditor's Name
P. O. Box 71237 When was the debt incurred? Uncertain Date
Charlotte, NC 28272
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only C) Contingent
D1 Debtor 2 only CD unliquidated
O Debtor 1 and Debtor 2 only O Disputed
CO At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is fora community D1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
O Yes I other. Specify Unpaid toll fees

4.1 oe

3 Gessler Clinic Last 4 digits of account number 4499 $310.00
Nonpriority Creditor's Name
P. O. Box 3069 When was the debt incurred? Uncertain Date
Winter Haven, FL 33885
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
M bebtor 1 only O Contingent
OQ Debtor 2 only D Unliquidated
D1 Debtor 1 and Debtor 2 only oO Disputed
CZ Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
CI Yes MI other. Specify Medical Bills

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 15

Best Case Bankrupicy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 24 of 61

Debtor 1 Santiago Ezequiel Gonzalez

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

41

4 Golds Gym Last 4 digits of account number 6384 $539.00
Nonpriority Creditor's Name
3195 US Highway 98 North When was the debt incurred? Uncertain Date
Lakeland, FL 33810
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WB pebtor 1 onty 0 contingent
O Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only O Disputed
Oat least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ Check if this claim is for a community C1 student toans
debt ( Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OD Debts to pension or profit-sharing plans, and other similar debts

41

5 Golds Gym Last 4 digits of account number 7970 $389.00
Nonpriority Creditor's Name
3195 US Highway 98 North When was the debt incurred? Uncertain Date
Lakeland, FL 33810
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF bebtor 1 only | Contingent
DZ Debtor 2 only C] unliquidated
C1 Debtor 1 and Debtor 2 only oO Disputed
D1 At east one of the debtors and another Type of NONPRIORITY unsecured claim:
U1 Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino DZ Debts to pension or profit-sharing plans, and other similar debts
CI Yes @ other. Specity Gym membership

41

6 Golds Gym Last 4 digits of account number 7220 $128.36
Nonpriority Creditor's Name
3195 US Highway 98 North When was the debt incurred? Uncertain Date
Lakeland, FL 33810
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH Debtor 1 only D Contingent
C1 Debtor 2 oniy C1 unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt 1 obtigations arising out of a separation agreement or divorce that you did not
\s the claim subject to offset? report as priority claims
BNno C) Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specity Gym membership

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 15

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 25 of 61

Debtor 1 Santiago Ezequiel Gonzalez

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

44 . .

7 Great American Finance Hold Last 4 digits of account number 4835 $3,289.00
Nonpriority Creditor's Name
20 N Upper Wacker Dr #2275 When was the debt incurred? Uncertain Date
Chicago, IL 60606
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mi debtor 1 only oO Contingent
OD Debtor 2 only oO Unliquidated
D1 Debtor 1 and Debtor 2 only Oo Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt C) Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OD Debts to pension or profit-sharing plans, and other similar debts
O yes W other. Specify Installment loan

41 .

8 Green Gate Services, LLC Last 4 digits of account number 9681 $790.00
Nonpriority Creditor's Name
600 F St 3 #721 When was the debt incurred? Uncertain Date
Arcata, CA 95521
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
W debtor 1 only Oo Contingent
O Debtor 2 only O Unliquidated
CD Debtor 1 and Debtor 2 only C] Disputed
(C2 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community Cl student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No O pebts to pension or profit-sharing plans, and other similar debts
O Yes I other. Specify Cash advance

4.1 . .

9 Mariner Finance Last 4 digits of account number 0163 $4,592.00
Nonpriority Creditor's Name
8211 Town Center Drive When was the debt incurred? Uncertain Date
Nottingham, MD 21236
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Hl Debtor 1 only O Contingent
CO Debtor 2 only 0 unliquidated
O Debtor 1 and Debtor 2 only CO Disputed
CD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community C1 student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No O Debts to pension or profit-sharing plans, and other similar debts
CD Yes I other. Specify Loan

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 15

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 26 of 61

Debtor 1 Santiago Ezequiel Gonzalez

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42 .

0 Merrick Bank Last 4 digits of account number 2760 $218.57
Nonpriority Creditor's Name
P. O. Box 9201 When was the debt incurred? Uncertain Date
Old Bethpage, NY 11804
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Hi bebtor 1 only Oo Contingent
D Debtor 2 only Oo Unliquidated
D2 Debtor 1 and Debtor 2 only Oo Disputed
D7 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 Student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No CJ Debts to pension or profit-sharing plans, and other similar debts
0 Yes Ml other. Specify Credit Card

4.2

1 Neurology & Neurosurgery Last 4 digits of account number 8002 $71.85
Nonpriority Creditor's Name
50 2nd Street East When was the debt incurred? Uncertain Date
Winter Haven, FL. 33880
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
Mi bebtor 1 only Oo Contingent
D1 Debtor 2 onty D0 unliquidated
D Debtor 1 and Debtor 2 only Oo Disputed
O Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0D debts to pension or profit-sharing plans, and other similar debts
O ves MB other. Specify Medical bill

4.2 .

2 North Tampa Anesthesia Last 4 digits of account number 5414 $1,648.00
Nonpriority Creditor's Name
8390 Champions Gate Blvd #30 When was the debt incurred? Uncertain Date
Championsgate, FL 33896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF bebtor 1 only D Contingent
O debtor 2 only oO Unliquidated
O Debtor 1 and Debtor 2 only Oo Disputed
CZ) At least one of the debtors and another ‘Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No O Debts to pension or profit-sharing plans, and other similar debts
oO Yes | Other. Specify Medical Bill

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 15

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 27 of 61

Debtor 1 Santiago Ezequiel Gonzalez

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

4.2

3 Open Sky Last 4 digits of account number 7258 $69.12
Nonpriority Creditor's Name
P. O. Box 9224 When was the debt incurred? Uncertain Date
Old Bethpage, NY 11804
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only CO Contingent
D1 Debtor 2 only OD unliquidated
CT Debtor 1 and Debtor 2 only 0D Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a. community C1 student toans
debt © Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O pebts to pension or profit-sharing plans, and other similar debts
0 Yes HH other. Specify Credit Card

4.2 .

4 Paragon Emergency Services Last 4 digits of account number 1394 $221.00
Nonpriority Creditor's Name
14050 NW 14th St. #190 When was the debt incurred? Uncertain Date
Sunrise, FL 33323
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
 pebtor 1 only C1 Contingent
O Debtor 2 only DO Unliquidated
C1 Debtor 1 and Debtor 2 only oO Disputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CZ Check if this claim is fora community CI student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Wi No C7 Debts to pension or profit-sharing plans, and other similar debts
Oo Yes a Other. Specify Medical Bill

4.2

5 Personal Cash Advance Last 4 digits of accountnumber 4100 $1,589.00
Nonpriority Creditors Name
1000 N. West Street, #1200 When was the debt incurred? Uncertain Date
Wilmington, DE 19801
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 only oO Contingent
D Debtor 2 only D Unliquidated
D1 Debtor 1 and Debtor 2 only | Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
DO Cheek if this claim is fora community C1 student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino D Debts to pension or profit-sharing plans, and other similar debts
O yes Ml other. Specify Cash advance

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 15

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 28 of 61

Debtor 1 Santiago Ezequiel Gonzalez

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 . .
6 Progressive Leasing Last 4 digits of account number 9972 $1,917.83
Nonpriority Creditor's Name
256 W. Data Drive When was the debt incurred? Uncertain Date
Draper, UT 84020
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
§ bebtor 1 only Oo Contingent
CO Debtor 2 only C1 untiquidated
CO Debtor 1 and Debtor 2 only O Disputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community C1 student toans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OQ Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. ify Installment loan
Other. Specify
4.2
7 Rent Debt Automated Collect Last 4 digits of account number 4121 $4,993.70
Nonpriority Creditor's Name
P. O. Box 171077 When was the debt incurred? Uncertain Date
Nashville, TN 37212
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
 bebtor 1 only D1 Contingent
C Debtor 2 only : Oo Unliquidated
oO Debtor 1 and Debtor 2 only O Disputed
0 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ Check if this claim is for a community C1 student loans
debt DC obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino O Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify Broken apartment lease
4.2 .
8 Select Medical Last 4 digits of account number 9785 $200.00

 

 

Nonpriority Creditor's Name

4714 Gettysburg Road
Mechanicsburg, PA 17055

 

Number Street City State Zip Code

Who incurred the debt? Check one.

HH pebtor 1 only

D Debtor 2 only

CD Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

OD Check if this claim is fora. community
debt

Is the claim subject to offset?
Bi No
0 yes

When was the debt incurred? Uncertain Date

 

As of the date you file, the claim is: Check all that apply

0 Contingent
CZ unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

O student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify Medical Bills

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 10 of 15

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 29 of 61

Debtor1 Santiago Ezequiel Gonzalez

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 .
9 TMobiie Bankruptcy Team Last 4 digits of account number 5112 $801.93
Nonpriority Creditor's Name
P.O. Box 53410 When was the debt incurred? Uncertain Date
Bellevue, WA 98015
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml pebtor 1 only 0D Contingent
C1 Debtor 2 only D1 unliquidated
0 Debtor 1 and Debtor 2 only O Disputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino DO debts to pension or profit-sharing plans, and other similar debts
Cl Yes I other. Specify Cell phone bill
4.3 we
0 Tudor Emergency Physicians Last 4 digits of account number 7457 $1,009.02
Nonpriority Creditor's Name
P. O. Box 8250 When was the debt incurred? Uncertain Date
Philadelphia, PA 19101
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH pebtor 1 only DO contingent
D1 Debtor 2 only D unliquidated
O Debtor 1 and Debtor 2 only Oo Disputed
0 At teast one of the debtors and another Type of NONPRIORITY unsecured ciaim:
CJ Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino CZ) Debts to pension or profit-sharing plans, and other similar debts
O Yes WH other. Specity Medical Bill
4.3 :
1 United States SBA Last 4 digits of account number 5009 $4,883.42

 

 

Nonpriority Creditor's Name
2 North 20th St. #320
Birmingham, AL 35203

 

Number Street City State Zip Code
Who incurred the debt? Check one.

HH Debtor 1 only

D1 Debtor 2 only

O Debtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

O Check if this claim is fora community
debt
Is the claim subject to offset?

a No
CD Yes

When was the debt incurred? Uncertain Date

 

As of the date you file, the claim is: Check all that apply

0 Contingent
D unliquidated

D Disputed
Type of NONPRIORITY unsecured claim:

OQ Student toans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O pebts to pension or profit-sharing plans, and other similar debts

HH other. Specify Loan

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims Page 11 of 15

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 30 of 61

Debtor 1 Santiago Ezequiel Gonzalez

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3 se
2 Watson Clinic Last 4 digits of account number 6051 $24.32
Nonpriority Creditor's Name
P.O. Box 95004 When was the debt incurred? Uncertain Date
Lakeland, FL 33804
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF debtor 1 only D contingent
D Debtor 2 only 0 Unliquidated
C1 Debtor 1 and Debtor 2 only | Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a community CI student ioans
debt CD Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No D Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify Medical Bills
4.3 .
3 Webbank/Fingerhut Last 4 digits of account number 0405 $898.00
Nonpriority Creditor's Name
6250 Ridgewood Road When was the debt incurred? Uncertain Date
Saint Cloud, MN 56303
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI bebtor 1 only oO Contingent
C1 Debtor 2 only © unliquidated
CO Debtor 1 and Debtor 2 only 0 Disputed
0 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No C1 Debts to pension or profit-sharing plans, and other similar debts
OD Yes a Other. Specify Credit line
4.3
4 Wells Fargo Last 4 digits of account number 2037 $312.35
Nonpriority Creditor's Name
P. O. Box 5058 When was the debt incurred? Uncertain Date

Portland, OR 97208

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Bi bebtor 1 only

CO Debtor 2 only

D Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

D1 Check if this claim is for a community
debt

Is the claim subject to offset?

Bno
O Yes

 

As of the date you file, the claim is: Check all that apply

Oo Contingent
0 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

OD Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

WH other. Specify Overdraft and fees

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 15
Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 31 of 61

Debtor 1 Santiago Ezequiel Gonzalez

Case number (if known)

 

 

 

 

5 Winter Haven Hospital

 

8057

Last 4 digits of account number

 

Nonpriority Creditor's Name
200 Avenue F, NE
Winter Haven, FL 33881

When was the debt incurred? Uncertain Date

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

WM Debtor 4 only
D Debtor 2 only
OD Debtor 1 and Debtor 2 only

D2 At least one of the debtors and another

OO Check if this claim is fora community

debt
Is the claim subject to offset?

Bno
CT Yes

As of the date you file, the claim is: Check all that apply

O Contingent
D unliquidated

1 Disputed
Type of NONPRIORITY unsecured claim:

OO student toans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify Medical Bills

 

$200.00

 

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, Jist the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

Account Receivable Mgmt
RE: Bay Care Health Systems
P. O. Box 277690

Hollywood, FL 33027-7690

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.1 of (Check one): CD Part 1: Creditors with Priority Unsecured Claims

I part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Accounts Receivable Mgmt
RE: Bay Care Health Systems
P. O. Box 227690

Hollywood, FL 33027-7690

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.2 of (Check one): CO Part 4: Creditors with Priority Unsecured Claims

WM Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Aldous & Associates
RE: Golds Gym

P. O Box 171374
Holladay, UT 84117

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.14 of (Check one): D Part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Aldous and Associates
RE: Golds Gym

P. O. Bo x 171374
Holladay, UT 84117

On which entry in Part 1 or Part 2 did you list the origina! creditor?
Line 4.15 of (Check one): CZ Part 1: Creditors with Priority Unsecured Claims

Mt part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Aldous and Associates
RE: Golds Gym

P. O. Bo x 171374
Holladay, UT 84117

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.16 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

WB part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Alltran Financial, LP

RE: Capital One Auto Finance
P.O. Box 722929

Houston, TX 77272

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.7 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Official Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 13 of 15
Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 32 of 61

Debtor1 Santiago Ezequiel Gonzalez

Case number (if known)

 

 

Andrew, Palma, Lavin, Solis
RE: Great American Finance
815 NW 57th Ave., #401
Miami, FL 33126

Line 4.17 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

Wl part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

AR Resources, Inc.

RE: Select Medical

P. O. Box 1056

Blue Bell, PA 19422-0287

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.28 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Avante USA

RE: Paragon Emergency Svcs
3600 South Gessner Rd. #225
Houston, TX 77063

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.24 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Capio Partners

% Winter Haven Hospital
P, O. Box 3209
Sherman, TX 75090

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.35 of (Check one): CJ Part 4: Creditors with Priority Unsecured Claims

MM part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

CKS Financial

RE: Mariner Finance

505 Independence Pkwy. #300
Chesapeake, VA 23320

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.19 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Collins Asset Group
RE: Mariner Finance
P. O. Box 163614
Austin, TX 78746

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.19 of (Check one): C Part 1: Creditors with Priority Unsecured Claims

WB part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Deposit Acct. Rec.

RE: Chase Bank Recovery Dept
340 S. Cleveland Ave.

Building 370

Westerville, OH 43081

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.8 of (Check one): C1 part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Jefferson Capital Systems
% Webbank/Fingerhut

16 McLeland Road

Saint Cloud, MN 56303

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.33 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Midwest Recovery Systems
RE: Crest Financial

514 Earth City Plaza #100
Earth City, MO 63045

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.10 of (Check one): O Part 1: Creditors with Priority Unsecured Claims

WB part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

National! Credit Adjusters

RE: Green Gate Services, LLC
P. O. Box 3023

Hutchinson, KS 67504-3023

On which entry in Part 1 or Part 2 did you jist the original creditor?
Line 4.18 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 14 of 15
Best Case Bankruptcy
 

Debtor1 Santiago Ezequiel Gonzalez

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 33 of 61

 

Name and Address

National Debt Holdings
RE: Crest Financial

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.10 of (Check one):

Case number (if known)

 

D Part 1: Creditors with Priority Unsecured Claims

WH part 2: Creditors with Nonpriority Unsecured Claims

200 S Biscayne Bivd Suite 27

Miami, FL 33131

Last 4 digits of account number

 

Name and Address

Regional Credit Services
RE: North Tampa Anesthesia

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.22 of (Check one):

1201 Jefferson St. Ste. 150
Washington, MO 63090

Last 4 digits of account number

C1 Part 1: Creditors with Priority Unsecured Claims
WB part 2: Creditors with Nonpriority Unsecured Claims

 

Name and Address

Waypoint Resource Group

RE: Spectrum
P. O. Box 8588

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.4 of (Check one):

D1 Part 1: Creditors with Priority Unsecured Claims

Mi part 2: Creditors with Nonpriority Unsecured Claims

Round Rock, TX 78683

Last 4 digits of account number

 

Name and Address

Waypoint Resource Group

RE: Spectrum
P. O. Box 8588

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one):

OC Part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Round Rock, TX 78683

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

6a.
Totai
claims
from Part 1 6b.
6c.
6d.
6e.
6f.
Total
claims
from Part 2 6g.
6h.
6i.
6j.

Official Form 106 E/F

 

 

 

 

 

Total Claim
Domestic support obligations 6a. $ 0.00
Taxes and certain other debts you owe the government 6b. $ 0.00
Claims for death or personal injury while you were intoxicated 6c. $ 0.00
Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
Student loans 6f. $ 0.00
Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $ .
Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here. $ 46,721.03
Total Nonpriority. Add lines 6f through 6i. 6j. $ 46,721.03

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 15 of 15
Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 34 of 61

Fill in this information to identify your case:

 

 

 

Debtor 1 Santiago Ezequiel Gonzalez

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) O Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12145

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Wl No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CO Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, celi phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City; State-arid' ZIP Cade

2.1

Name

Number Street

City State : ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 35 of 61

Fill in this information to identify your case:

Debtor 1 Santiago Ezequiel Gonzalez
First Name Middie Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: | MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) / 1 Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as compiete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

HNo
D Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Hf No. Go to line 3.
C Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column. 2: The creditor to whom you owe the-debt
Name, ‘Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1 1 Schedule D, line
Name C1] Schedule E/F, line
C] Schedule G, line
Number Street
' City State ZIP Code
3.2 C) Schedule D, line
Name C1] Schedule E/F, line
C2 Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 36 of 61

Fill in this information to identi

Debtor 1 Santiago Ezequiel Gonzalez

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the. MIDDLE DISTRICT OF FLORIDA

 

Case number Chectk if this is:

{I known) OO An amended filing

O Asupplement showing postpetition chapter
13 income as of the following date:

Official Form 106] MM/DD/YYYY
Schedule I: Your Income 1215

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

 

 

 

 

 
   

 

information. : :
if you have more than one job, Empl t stat Ml Employed CZ Employed
attach a separate page with mployment status
information about additional C1 Not employed C1 Not employed
employers. .
ploy Occupation Insurance Sales Consultant
Include part-time, seasonal, or ' .
self-employed work. Employer's name Met Life

 

Or hon atinaken ti apeh Student Employer's address 200 Park Avenue
, ‘ New York, NY 10016-6000

 

How long employed there? 6 Months

 

Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. § 2,916.66 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +5 N/A
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 2,916.66 $ N/A

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 37 of 61

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)
For Debtor
non-filing s :
Copy line 4 here 4. $ N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 397.76 §$ N/A
5b. Mandatory contributions for retirement plans 5b. § 0.00 $ N/A
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $ NIA
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ NIA
5e. Insurance Se. $ 59.58 $ N/A
5f. Domestic support obligations 5f. $ 0.00 $ NIA
5g. Union dues 5g. $ 0.00 $ N/A
5h. Other deductions. Specify: 5h.+ $ 0.00 + $ N/A
6. Add the payroll deductions. Add lines 5a+5b+5ct5d+5et5f+5g+5h. 6. §$ 457.34 $ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. §$ 2,459.32 $ NIA
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. §$ 0.00 «6$ N/A
8b. interest and dividends 8b. $ 0.00 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. §$ 0.00 $ NIA
8d. Unemployment compensation 8d. §$ 0.00 §$ N/A
8e. Social Security 8e. $ 0.00 $ N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. = 6$ 0.00 $ N/A
8g. Pension or retirement income 8g. $ 0.00 $ N/A
8h. Other monthly income. Specify: 8h.+ §$ 0.00 + $ N/A
9. Addall other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. 1$ 0.00| |$ NIA
10. Calculate monthly income. Add line 7 + line 9. 10. )$ 2,459.32 | +|$ N/JA|=|$ 2,459.32

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 11. +$ 0.00

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12.| $ 2,459.32

 

 

 

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

B No.

 

oO Yes. Explain: |

 

Official Form 1061 Schedule I: Your Income page 2
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 38 of 61

Fill in this information to identify your case:

 

 

 

Debtor 1 Santiago Ezequiel Gonzalez Check if this is:

An amended filing
Debtor 2 (1 Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA MM /DD/YYYY

 

Case number
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

GEESRM Describe Your Household

1. Is this a joint case?
I No. Go to line 2.
C1 Yes. Does Debtor 2 live in a separate household?

0 No
CZ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Doyouhave dependents? MH No

 

 

 

 

 

Do not list Debtor 1 and O yes, Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent.............. Debtor 1 or Debtor 2 age live with you?
Do not state the OONo
dependents names. O Yes
O1No
O Yes
ONo
DO Yes
C1 No
C] Yes
3. Do your expenses include MI No

expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule |: Your income
(Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage

 

 

 

 

 

payments and any rent for the ground or lot. 4. $% 800.00

if not included in line 4:

4a. Real estate taxes 4a. $ 0.00

4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
 

Case 8:19-bk-05827-RCT Docl1

Debtor1 Santiago Ezequiel Gonzalez

6.

co N

11.
12.

13.
14.
15.

16.

17.

18.

19.

20.

21.
22.

23.

24.

Official Form 106J

Filed 06/20/19

Page 39 of 61

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:

6a. Electricity, heat, natural gas 6a. §$ 150.00
6b. Water, sewer, garbage collection 6b. $ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 320.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 400.00
Childcare and children’s education costs 8. $ 0.00
Clothing, laundry, and dry cleaning 9. $ 100.00
Personal care products and services 10. $ 150.00
Medical and dental expenses 11. $ 60.00
Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12. $ 125.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 200.00
Charitable contributions and religious donations 14. $ 0.00
Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 0.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0.00
Installment or lease payments:

17a. Car payments for Vehicle 4 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. §$ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
Other: Specify: Pet Expenses 21. +$ 120.00
Calculate your monthly expenses

22a. Add lines 4 through 21. $ 2,425.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses. $ 2,425.00
Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $ 2,459.32
23b. Copy your monthly expenses from line 22c above. 23b. -$ 2,425.00
23c. Subtract your monthly expenses from your monthly income. 230. |$ 34,32

The result is your monthly net income.

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

Hi No.

 

O Yes. | Explain here:

 

Schedule J: Your Expenses

page 2
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 40 of 61

Fill in this information to identify your case:

Debtor 1 Santiago Ezequiel Gonzalez
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) 1 Check if this is an

amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

po Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

O No

Mi Yes. Name ofperson Katherine M. Workman Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.
= = = x

 

 

 

 

Santiago Ezequiel Gonzalez Signature of Debtor 2
Signature of Debtor 1
Date 2 O€ {a /20)9 Date

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 41 of 61

Fill in this information to identify your case:

Debtor 1 Santiago Ezequiel Gonzalez
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) O Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 419

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

Ol Married
HM Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

@ No

O Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M No
[1 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No
M Yes. Fill in the details.

 

Debtor 4 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check ail that apply. (before deductions
exclusions) and_exclusions)
From January 1 of current year until il wages, commissions, $12,231.00 [1 Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
CJ Operating a business CO Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 42 of 61

 

 

 

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)
Debtor 1 Debtor 2
Sources of income Gross income Sources of.income Gross income
Check all that apply. (before: deductions.and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: Wa issi $46,520.00 [© Wages, commissions
ges, commissions, ’ , ;
(January 1 to December 31, 2018 ) bonuses, tips bonuses, tips
© Operating a business 0 Operating a business
For the calendar year before that: Hl wages, commissions, $52,294.00 (1 Wages, commissions,
(January 1 to December 31, 2017 ) bonuses, tips bonuses, tips
C Operating a business O Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

No

OO Yes. Fill in the details.

Debtor 1 Debtor 2

Sources of income Gross income from Sources.of income Gross income

Describe below. each source Describe below: (before deductions
(before deductions and and exclusions)
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

 

CO No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

0 No. Go to line 7.

O Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

C1 No. Goto line 7.

Ml Yes _List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's. Name and Address Dates.of.payment Total amount Amountyou Was this.payment for...
paid still owe
Orlando FCU 6//4/2019 $913.38 $0.00 1 Mortgage
1117 S. Westmoreland Drive O car
Orlando, FL 32805 O Credit Card
0 Loan Repayment
OO Suppliers or vendors
H Other Secured loan
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Debtor1 Santiago Ezequiel Gonzalez

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 43 of 61

Case number (if known)

 

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

14.

HM No
O Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
H No

O Yes. Fill in the details for each gift or contribution.

Gifts or contributions.to charities that total Describe what you contributed Dates you Value
more than $600 contributed
Charity's Name

Address (Number, Street, City, State and ZIP Code}

List Certain Losses

15.

 

Within 1 year before you fiied for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

M No

O Yes. Fill in the details.

Describe the property.you lost and Describe any insurance coverage for the loss Date.of your. Value of property
how the loss occurred Include the amount that insurance has paid. List pending 8S lost

insurance claims on line:33 of Schedule A/B: Property.

GEnsae List Certain Payments or Transfers

16.

Official Form 107

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O No
HM Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date. payment Amount. of
Address transferred or transfer was payment.
Email or website address made

Person Who Made the Payment, if Not You

Central FL Court Document Srv. 5/16/2019 $195.00

2432 US Hwy 92 E

Lakeland, FL 33801

CFCourtDocs@yahoo.com

 

Access Credit Counseling, Inc. 5/21/2019 $25.00
633 W 5th Street, Ste 26001

Los Angeles, CA 90071
AccessCreditCounselinglnc.org

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 44 of 61

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

H No

O Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

O No
HM yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you
Unknown Person 2009 Pontiac G6 Debtor received 5/2/2018
Unknown Address $1,000.00

None

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called assef-protection devices.)

M@ No
O Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was

made
List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

O No
MH Yes. Fill in the details.

Name of Financial Institution:and Last 4 digits of Type of account-or Date account was Last balance

Address (Number, Street; City, State and. ZIP account number instrument closed, sold, before closing or

Code) moved, or transfer
transferred

Bank of America XXXX-3941 O Checking 9/6/2018 $0.00

5301 N. Socrum Loop Road @ Savings

Lakeland, FL 33809

OC Money Market
O Brokerage

 

0 Other__
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?
HM No
QO Yes. Fill in the details.
Name of Financial Institution Who else had access‘to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP. Code) Address (Number, Street, City, have it?
State and ZIP Code)

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 45 of 61

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HM No
O1 Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

Identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.

H No

O Yes. Fill in the details.
Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)

imine Give Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

HM Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

M@ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report ail notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

HM No

O Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

M@ No
O Yes. Fill in the details.

Name of site Governmental unit _ Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know. it

ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

@ No
O Yes. Fill in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and-ZIP Code}

Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
O A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C] A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 46 of 61

Debtor1 Santiago Ezequiel Gonzalez

Case number (if known)

 

CA partner in a partnership

O An officer, director, or managing executive of a corporation

OO An owner of at least 5% of the voting or equity securities of a corporation
HI No. None of the above applies. Go to Part 12.

[J] Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business
Address

Employer Identification number
(Number, Street, City, State and ZIP Code)

Do not include Social Security number or ITIN.
Name of accountant or: bookkeeper
Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

M@ No

O Yes. Fill in the details below.

Name Date Issued
Address

(Number, Street, City, State and ZIP: Code)

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 47 of 61

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)

 

 

EELS Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, So and 3571.

antiago Ezequiel Gonzalez Signature of Debtor 2
Signature of Debtor 1

Date(f) OG / LY [ 2019 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
MNo
O Yes

 

 

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
O1No

Mi Yes. Name of Person Katherine M. Workman _. Attach the Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form
119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 48 of 61

 

Fill in this information to identify your case:

 

 

Debtor 1 Santiago Ezequiel Gonzalez

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) OO Check if this is an
amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/45

If you are an individual filing under chapter 7, you must fill out this form if:

ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information bel

     

 

 

 

 

roperty that is collateral = Wh

Creditor's O Surrender the property. C1 No
name: 0) Retain the property and redeem it.

C Retain the property and enter into a CO Yes
Description of Reaffirmation Agreement.
property CZ Retain the property and [explain]:
securing debt:
Creditor's CO Surrender the property. C1 No
name: DC Retain the property and redeem it.

Ci Retain the property and enter into a CO Yes
Description of Reaffirmation Agreement.
property C1 Retain the property and [explain]:
securing debt:
Creditor's CO Surrender the property. C1 No
name: C] Retain the property and redeem it.

CZ Retain the property and enter into a 0 Yes
Description of Reaffirmation Agreement.
property CZ Retain the property and [explain]:

securing debt:

 

 

Creditors

Official Form 108

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

CO Surrender the property.

Statement of Intention for Individuals Filing Under Chapter 7

1 No

page 1

Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 49 of 61

 

 

Debtor! Santiago Ezequiel Gonzalez Case number (if known)
name: 0) Retain the property and redeem it. Yes
_ CZ Retain the property and enter into a
Description of Reaffirmation Agreement. ;
property O Retain the property and [explain]:

securing debt:

 

 

GEG List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

           

Lessor's name: O No
Description of leased
Property: OC Yes
Lessor's name: O No
Description of leased
Property: OC Yes
Lessor's name: OO No
Description of leased
Property: Cl Yes
Lessor's name: 1 No
Description of leased
Property: C Yes
Lessor's name: O No
Description of leased
Property: O Yes
Lessor's name: OO No
Description of leased
Property: O Yes
Lessor's name: O No
Description of leased
Property: O Yes

LEGER Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is sublect to ae lease.
X

0 = Ezequiel ae Signature of Debtor 2
Signature of Debtor 1

Date QQ 06/13/2019 Date

 

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 50 of 61

Fill in this information to identify your case:

Check one box only as directed in this form and in Form

122A-1Supp:

 

Debtor 1 Santiago Ezequiel Gonzalez

Renton ? ng) Ml 1. There is no presumption of abuse

C2. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Calculation (Official Form 122A-2).

United States Bankruptcy Court for the: Middle District of Florida

 

Case number
(it known) C1 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

0 Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

      

Calculate Your Current Monthly Income

 

    

1. What is your marital and filing status? Check one only.
@ Not married. Fill out Column A, lines 2-11.
CJ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
OO Married and your spouse is NOT filing with you. You and your spouse are:
CZ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

CZ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C §
101(10A), For example, if you are fling on September 15, the 6-manth period would be March | through August 31. if the amount of your monthly income varied during

the 6 months, add the income for all 6 months and divide the total by 6. Fill in the resull, Oo not Include any income amount more than once For example, if both
spouses own ihe same rental property, put the income from (at property in one column only. If you have nothing to report for any line, write $0 in the space.

    
     
   
   
   
   
       

 

 

 

 

 

 

 

 

 

Column A Column B
Debtor 1 Debtor 2 or
-non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). $ 3,222.85 $
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. 0.00 §$
4. Allamounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. 0.00 $
5. Net income from operating a business, profession, or farm
Debtor’4
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses -$ 0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> $ 0.00 $$
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $0.00
Net monthly income from rental or other real property $ 0.00 Copy here -> $ 0.00 «$
7. Interest, dividends, and royalties $ 0.00 $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 51 of 61

 

 

 

Debtor1 Santiago Ezequiel Gonzalez Case number (if known)
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 §$

 

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

 

 

For you $ 0.00
For your spouse $
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 ¢

 

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below.
$ 0.00 $
$ 0.00 $
Total amounts from separate pages, if any. + §$ 0.00 $
11. Calculate your total current monthly income. Add lines 2 through 10 for + _
each column. Then add the total for Column A to the total for Column 8. $ 3,222.85 $ “|$ 3,222.85
Total current monthly
income
Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from line 11 Copy line 11 here=> $ 3,222.85
Multiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b.|$ 38,674.20

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.
Fill in the number of people in your household. [ o4

Fill in the median family income for your state and size of household. 13. |$ 49,172.00

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

 

14. How do the lines compare?

14a. MH Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

pers a on —e 7
Santiago Ezequiel Gonzalez
Signature of Debtor 1

pate O6 /13 (2049

MM/DD /YYYY
If you checked line 14a, do NOT fill out or file Form 122A-2.

 

If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 52 of 61

Debtor1 Santiago Ezequiel Gonzalez

 

Case number (if known)

Current Monthly Income Details for the Debtor

Debtor Income Details:

Income for the Period 12/01/2018 to 05/31/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions

Source of Income: Met Life

Income by Month:
6 Months Ago:

5 Months Ago:

4 Months Ago:

3 Months Ago:

2 Months Ago:
Last Month:

Official Form 122A-1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

 

 

 

 

 

12/2018 $4,116.66
01/2019 $2,918.26
02/2019 $3,002.94
03/2019 $3,270.92
04/2019 $3,039.04
05/2019 $2,989.30
Average per month: $3,222.85

Chapter 7 Statement of Your Current Monthly Income

 

page 3
Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 53 of 61

United States Bankruptcy Court
Middle District of Florida

Inre _ Santiago Ezequiel Gonzalez Case No.

 

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

Date: # OG} 13 / 2014 p. <a LOI

antiago Ezequiel Gonzalez
Signature of Debtor

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1_ Filed 06/20/19

Santiago Ezequiel Gonzalez
1100 Martinique Drive, Apt. 103
Winter Haven, FL 33884

Account Receivable Mgmt
RE: Bay Care Health Systems
P. O. Box 277690

Hollywood, FL 33027-7690

Accounts Receivable Mgmt
RE: Bay Care Health Systems
P. O. Box 227690

Hollywood, FL 33027-7690

Aldous & Associates
RE: Golds Gym

P. O Box 171374
Holladay, UT 84117

Aldous and Associates
RE: Golds Gym

P. O. Bo x 171374
Holladay, UT 84117

Alltran Financial, LP

RE: Capital One Auto Finance
P.O. Box 722929

Houston, TX 77272

Andrew, Palma, Lavin, Solis
RE: Great American Finance
815 NW 57th Ave., #401
Miami, FL 33126

AR Resources, Inc.
RE: Select Medical

P. O. Box 1056

Blue Bell, PA 19422-0287

Avante USA

RE: Paragon Emergency Svcs
3600 South Gessner Rd. #225
Houston, TX 77063

Bay Care Health Systems
2985 Drew Street
Clearwater, FL 33759

Brett Gray
307 Vaniman Avenue
Winter Haven, FL 33880

BrightHouse Network/Spectrum
P. O. Box 790450
Saint Louis, MO 63179

Capio Partners

% Winter Haven Hospital
P. O. Box 3209
Sherman, TX 75090

Capital One
P. ©. Box 60599
City of Industry, CA 91716

Capital One Auto Finance
7933 Preston Road
Plano, TX 75024

Central FL Court Document Sv
2432 US Highway 92 East
Lakeland, FL 33801

Chase Bank Recovery Dept.
953 E 12400 S

Building 370

Draper, UT 84020

CKS Financial

RE: Mariner Finance

505 Independence Pkwy. #300
Chesapeake, VA 23320

Page 54 of 61

Collins Asset Group
RE: Mariner Finance
P. O. Box 163614
Austin, TX 78746

Credit One Bank
P. O. Box 60500
City of Industry, CA 91716

Crest Financial
953 E 12400 S$
Draper, UT 84020

Deposit Acct. Rec.

RE: Chase Bank Recovery Dept
340 S. Cleveland Ave.

Building 370

Westerville, OH 43081

Equifax
P. O. Box 740241
Atlanta, GA 30374

Experian
701 Experian Parkway
Allen, TX 75013

FDOT
P. O. Box 71237
Charlotte, NC 28272

Gessler Clinic
P. O. Box 3069
Winter Haven, FL 33885

Golds Gym
3195 US Highway 98 North
Lakeland, FL 33810
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19

Great American Finance Hold
20 N Upper Wacker Dr #2275
Chicago, IL 60606

Green Gate Services, LLC
600 F St 3 #721
Arcata, CA 95521

Jefferson Capital Systems
% Webbank/Fingerhut

16 McLeland Road

Saint Cloud, MN 56303

Mariner Finance
8211 Town Center Drive
Nottingham, MD 21236

Merrick Bank
P. O. Box 9201
Old Bethpage, NY 11804

Midwest Recovery Systems
RE: Crest Financial

514 Earth City Plaza #100
Earth City, MO 63045

National Credit Adjusters

RE: Green Gate Services, LLC
P. O. Box 3023

Hutchinson, KS 67504-3023

National Debt Holdings

RE: Crest Financial

200 S Biscayne Blvd Suite 27
Miami, FL 33131

Neurology & Neurosurgery
50 2nd Street East
Winter Haven, FL 33880

North Tampa Anesthesia
8390 Champions Gate Blvd #30
Championsgate, FL 33896

Open Sky
P. O. Box 9224
Old Bethpage, NY 11804

Orlando FCU
1117 S. Westmoreland Dr.
Orlando, FL 32805

Paragon Emergency Services
14050 NW 14th St. #190
Sunrise, FL 33323

Personal Cash Advance
1000 N. West Street, #1200
Wilmington, DE 19801

Progressive Leasing
256 W. Data Drive
Draper, UT 84020

Regional Credit Services
RE: North Tampa Anesthesia
1201 Jefferson St. Ste. 150
Washington, MO 63090

Rent Debt Automated Collect
P. O. Box 171077
Nashville, TN 37212

Select Medical
4714 Gettysburg Road
Mechanicsburg, PA 17055

Page 55 of 61

TMobile Bankruptcy Team
P. O. Box 53410
Bellevue, WA 98015

Trans Union LLC
2 Baldwin Place
P. O. Box 1000
Chester, PA 19022

Tudor Emergency Physicians
P. O. Box 8250
Philadelphia, PA 19101

United States SBA
2 North 20th St. #320
Birmingham, AL 35203

Watson Clinic
P. O. Box 95004
Lakeland, FL 33804

Waypoint Resource Group
RE: Spectrum

P. O. Box 8588

Round Rock, TX 78683

Webbank/Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

Wells Fargo
P. O. Box 5058
Portland, OR 97208

Whitewater Recovery
RE: Crest Financial
1604 Broad Street, #C
Phenix City, AL 36867
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 56 of 61

Winter Haven Hospital
200 Avenue F, NE
Winter Haven, FL 33881
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 57 of 61

Notice Required by 11 U.S.C. § 342(b) for

Individuals Filing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

 

Chapter 7: Liquidation

 

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or

household purpose.”

 

 

 

The types of bankruptcy that are available to
individuals

Individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

$245 filing fee
$75 administrative fee

+ $15 trustee surcharge

 

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged. The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge. For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Docl1

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs.

If your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly Income (Official Form 122A~1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form
122A-2).

If your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 122A—2). The calculations on
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Filed 06/20/19 Page 58 of 61

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. If a
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

If you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The _
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic. To exempt property,
you must list iton Schedule C: The Property You Claim
as Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

Chapter 11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

 

Chapter 11 is often used for reorganizing a business,
but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy
 

Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 59 of 61

Read These Important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. If you file without an attorney, you are still responsible for knowing and

following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

 

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

 

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Under chapter 13, you must file with the court a plan
to repay your creditors ail or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

After you make all the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3

Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 60 of 61

A married couple may file a bankruptcy case
together—called a joint case. If you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This

 

 

 

 

Bankruptcy crimes have serious consequences pening is usually conducted by telephone or on the
nternet.
If you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty In addition, after filing a bankruptcy case, you generally
of perjury—either orally or in writing—in must complete a financial management instructional
connection with a bankruptcy case, you may be course before you can receive a discharge. If you are
fined, imprisoned, or both. filing a joint case, both spouses must complete the
course.
All information you supply in connection with a
bankruptcy case is subject to examination by the You can obtain the list of agencies approved to provide
Attorney General acting through the Office of the both the briefing and the instructional course from:
U.S. Trustee, the Office of the U.S. Attorney, and http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
other offices and employees of the U.S. .
Department of Justice.
In Alabama and North Carolina, go to:
Make sure the court has your mailing address http://Awww.uscourts.gov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit
The bankruptcy court sends notices to the mailing AndDebtCounselors.aspx.
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure If you do not have access to a computer, the clerk of
that you receive information about your case, the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court the list.

of any changes in your address.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-05827-RCT Doc1 Filed 06/20/19 Page 61 of 61

STATEMENT OF INFORMATION REQUIRED BY 11 U.S.C. §341

INTRODUCTION

Pursuant to the Bankruptcy Reform Act of 1994, the Office of the United States Trustee, United States Department of Justice, has prepared this information sheet to help
you understand some of the possible consequences of filing a bankruptcy petition under chapter 7 of the Bankruptcy Code. This information is intended to make you
aware of...

dg) the potential consequences of seeking a discharge in bankruptcy, including the effects on credit history;
(2) the effect of receiving a discharge of debts

(3) the effect of reaffirming a debt; and

(4) your ability to file a petition under a different chapter of the Bankruptcy Code.

There are many other provisions of the Bankruptcy Code that may affect your situation. This information sheet contains only general principles of law and is not a
substitute for legal advice. If you have questions or need further information as to how the bankruptcy laws apply to your specific case, you should consult with your

lawyer.

WHAT IS A DISCHARGE?

The filing of a chapter 7 petition is designed to result in a discharge of most of the debts you listed on your bankruptcy schedules. A discharge is a court order that says
you do not have to repay your debts, but there are a number of exceptions. Debts which may not be discharged in your chapter 7 case include, for example, most taxes,
child support, alimony, and student loans; court-ordered fines and restitution; debts obtained through fraud or deception; and personal injury debts caused by driving
while intoxicated or taking drugs. Your discharge may be denied entirely if you, for example, destroy or conceal property; destroy, conceal or falsify records; or make a
false oath. Creditors cannot ask you to pay any debts which have been discharged. You can only receive a chapter 7 discharge once every eight (8) years.

WHAT ARE THE POTENTIAL EFFECTS OF A DISCHARGE?
The fact that you filed bankruptcy can appear on your credit report for as long as 10 years. Thus, filing a bankruptcy petition may affect your ability to obtain credit in
the future. Also, you may not be excused from repaying any debts that were not listed on your bankruptcy schedules or that you incurred after you filed for bankruptcy.

WHAT ARE THE EFFECTS OF REAFFIRMING A DEBT?

After you file your petition, a creditor may ask you to reaffirm a certain debt or you may seek to do so on your own. Reaffirming a debt means that you sign and file
with the court a legally enforceable document, which states that you promise to repay all or a portion of the debt that may otherwise have been discharged in your
bankruptcy case. Reaffirmation agreements must generally be filed with the court within 60 days after the first meeting of the creditors.

Reaffirmation agreements are strictly voluntary — they are not required by the Bankruptcy Code or other state or federal law. You can voluntarily repay any debt
instead of signing a reaffirmation agreement, but there may be valid reasons for wanting to reaffirm a particular debt.

Reaffirmation agreements must not impose an undue burden on you or your dependents and must be in your best interest. If you decide to sign a reaffirmation
agreement, you may cancel it at any time before the court issues your discharge order or within sixty (60) days after the reaffirmation agreement was filed with the
court, whichever is later. If you reaffirm a debt and fail to make the payments required in the reaffirmation agreement, the creditor can take action against you to
recover any property that was given as security for the loan and you may remain personally liable for any remaining debt.

OTHER BANKRUPTCY OPTIONS
You have a choice in deciding what chapter of the Bankruptcy Code will best suit your needs. Even if you have already filed for relief under chapter 7, you may be
eligible to convert your case to a different chapter.

Chapter 7 is the liquidation chapter of the Bankruptcy Code. Under chapter 7, a trustee is appointed to collect and sell, if economically feasible, all property you own
that is not exempt from these actions.

Chapter 11 is the reorganization chapter most commonly used by businesses, but it is also available to individuals. Creditors vote on whether to accept or reject a plan,
which also must be approved by the court. While the debtor normally remains in control of the assets, the court can order the appointment of a trustee to take possession
and control of the business.

Chapter 12 offers bankruptcy relief to those who qualify as family farmers. Family farmers must propose a plan to repay their creditors over a three-to-five year period
and it must be approved by the court. Plan payments are made through a chapter 12 trustee, who also monitors the debtor’s farming operations during the pendency of
the plan.

Finally, chapter 13 generally permits individuals to keep their property by repaying creditors out of their future income. Each chapter 13 debtor writes a plan which
must be approved by the bankruptcy court. The debtor must pay the chapter 13 trustee the amounts set forth in their plan. Debtors receive a discharge after they
complete their chapter 13 repayment plan. Chapter 13 is only available to individuals with regular income whose debts do not exceed $1,347,500 ($336,900 in
unsecured debts and $1,010,650 in secured debts).

AGAIN, PLEASE SPEAK TO YOUR LAWYER IF YOU NEED FURTHER INFORMATION OR EXPLANATION,
INCLUDING HOW THE BANKRUPTCY LAWS RELATE TO YOUR SPECIFIC CASE.

pao p_0G | 49 / 2019

Debtor's Signature Date

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
